Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Applicants’ remarks filed in the Appeal Brief, submitted February 18, 2021, were received and deemed persuasive.
Amended claims 1, 2-7 and 9-11, filed November 17, 2020 are pending and have been fully considered.  Claims 2 and 8 have been canceled.  
The text of those sections of Title 35 U.S. Code is not included in this action but can be found in prior Office actions.
Allowable Subject Matter
Claims 1, 3-7 and 9-11 are allowed.  
The present invention is allowable over the applied prior art of record and the references cited in the submitted Information Statement Disclosure because the teachings of the references taken as a whole do not show or render obvious over the combination set forth, including a chromatography housing system for housing one chromatography cartridge, the housing system comprising: a housing comprising a first side and a second side opposite to the first side sandwiching a cavity there between, a first port positioned on the first side and a second port positioned on the second side each side having a top and a bottom, and a plurality of ribs on the first side and the second side and configured to be in contact with and provide structural support for the one cartridge disposed in the cavity, wherein the system is configured for process liquids to flow from the first port to the second port or vice versa through the cartridge via respective first and second mobile phase ports of the cartridge, and wherein the cartridge is disposed vertically within the housing; a central flange releasably disposed vertically to connect the tops and the bottoms of each of the first side and the second side of the housing, wherein the central flange is centrally disposed and configured to retain the cartridge within the housing when attached; and a first rail disposed beneath the first side and a second rail disposed beneath the second side, both the first and second rails being: (i) positioned perpendicular to the flange, and (ii) configured to enable the first side of the housing and the second side of the housing to slide away from each other in the opposing directions in response to the central flange being released, to enable inserting and removing the cartridge, as presently claimed in independent claim 1 of the present invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LATOSHA D HINES whose telephone number is (571)270-5551.  The examiner can normally be reached on Monday thru Friday 9:00 AM - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 571-272-6381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would 



/Latosha Hines/Primary Examiner, Art Unit 1771